In re: Mrs. Gladys Dearing, widow of Sidney J. Rossi, applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 214 So. 2d 223.
Writ refused. On the facts found by the Court of Appeal the result is correct.
*67FOURNET, C. J., is of the opinion a writ should be granted.
SANDERS, Justice. I am of the opinion that a writ should be granted to resolve the conflict between Succession of Marinoni, 183 La. 776, 164 So. 797 (1936) and Succession of Cusimano, 173 La. 539, 138 So. 95 (1932). See concurring opinion of Chief Justice O’Niell in Succession of Dotson, 202 La. 77, 11 So.2d 488 (1942) and Comment, 10 Tul.L.Rev. 340 (1947).